DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is in response to the amendment filed on July 6, 2021.
	Claims 1-3, 8-25, 27-31, 33-38, and 41-43* are pending in this application.
	Note:	Claim 43 was not previously pending in this application and is a newly added claim.  A ‘new’ claim should have the appropriate claim identifier and should only be presented in clean form and not having ‘text with markings’.  37 CFR 1.121(c).  This is assumed to be an oversight and applicant intended to indicate claim 43 as a new claim. 

Election/Restrictions
	This application was examined on the basis of the elected species of Compound II-6 and the search and examination was expanded to the subgenus represented by Formula (I) around the elected species as indicated at page 4 of previous office action.  In the response filed on July 6, 2021, applicant has amended claim 1 analogous to the elected species of Compound II-6, as explained at pages 38-39 of the response.  The amendment to claim 1 overcomes the prior art rejection of the previous office action and based on the guidelines of MPEP § 803.02, the election of species requirement is hereby withdrawn, and search and examination is expanded to the full scope of instantly amended claim 1.
	Applicant requested rejoinder of the previously withdrawn claims 16-25, 27-351, and 41-43.  Claims 16-25, 27-31, and 33-35 are directed to compounds (i.e., pyridone derivatives of 
Claims 1-3, 7-15, and 36-38 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 41-43, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on October 6, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following rejections are necessitated by the amendment:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating a viral infection disease caused by influenza A virus (H1N1, A/WSN/33), does not reasonably provide enablement for a method for preventing a viral infection disease caused by influenza A virus (H1N1, A/WSN/33); or a method for preventing and/or treating all other types of virus infection diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Whether a particular claim enabled requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention without undue experimentation.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  The specification must be enabling as of the filing date.  MPEP § 2164.05(a).  The state of the art existing at the filing date of the application is used to determine whether a particular disclosure is enabling as of the filing date.  Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1325-26 (Fed. Cir. 2004) (“a patent document cannot enable technology that arises after the date of application”).
The factors to be considered in determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue" include, but are not limited to:

(B) 	The nature of the invention;
(C) 	The state of the prior art;
(D) 	The level of one of ordinary skill;
(E) 	The level of predictability in the art;
(F) 	The amount of direction provided by the inventor;
(G) 	The existence of working examples; and
(H) 	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988); MPEP § 2164.01(a).  
The Breadth of the Claims and Nature of the Invention
To determine whether a particular claim term is enabled, the claim terms must first be construed.  Genentech v. Wellcome Foundation, 29 F.3d 1555, 1563-64, 31 USPQ2d 1161, 1167-68 (Fed. Cir. 1994); MPEP § 2164.04.  Claim terms must be given their broadest reasonable interpretation consistent with the specification; that is, the plain meaning unless Applicant has otherwise defined the term in the specification.  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).  Particular embodiments appearing in the specification may not be read into a claim when the claim language is broader than the embodiment.  Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004).  However, if Applicant elects to define specific claim terms, he/she must do so with reasonable clarity, deliberateness, and precision and must set out his uncommon definition so as to give one of ordinary skill in the art notice of the change in meaning.  Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1387-88, 21 USPQ2d 1383, 1386 (Fed. Cir. 1992).

The breadth of the claimed generic formula of compounds is quite broad in that it encompasses, conservatively, hundreds of thousands of different compounds, depending on assignment of variables.  The definitions provided in the specification for the terms such as "hydrocarbyl", “aryl”, "heterocycloalkyl", “cycloalkyl”, “heteroaromatic ring”, etc. recited in the claims.
Applicant’s claims are directed to a method for preventing and/or treating a viral infection disease in an animal or human.  The specification provides that – ‘use of the compound as an antiviral drug, in particular, in the preparation of a drug as a cap-dependent endonuclease inhibitor for preventing and/or treating influenza infection’ (see page 1).  Further, the specification provides that “Influenza viruses belong to the family of Orthomyxoviridae, which belong to the genus of influenza virus” (see page 1).  As per the specification, “the endonuclease binding sites of influenza type A and influenza type B are very similar” (see page 2).  The specification at pages 1-2 provides discussion about influenza virus types and therapeutic agents for influenza infectious diseases.  As such, applicant’s claims are directed to ‘a method for prevention and/or treatment of a viral infection disease in animal or human’, wherein the term ‘viral infection disease’ includes not only influenza virus including all types/subtypes thereof, but also numerous other types of viruses – such as hepatitis, HIV, etc.  As the instant claims recite “method for preventing and/or treating a viral infection disease”, the scope of instant  claims require, at a minimum, that one of ordinary skill in the art identify those individuals  likely to develop diseases due to all types of viral infections encompassed within the scope of instant claims.  Thus, to enable the full scope of the subject claims regarding “treatment” and 
In view of the foregoing, the breadth of instant method claims directed to ‘preventing and/or treating a viral infection disease by administering to an animal or human in need thereof a compound of Formula (I)’ is very broad.  
The State of the Art of Antiviral Drug Discovery and Its Unpredictability
The instant claims are directed to the unpredictable chemical and pharmaceutical arts, specifically, discovery and development of therapeutically active compounds.  
The “scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
Generally, in the pharmaceutical arts, identifying lead compounds from within a compound genus is a time consuming, unpredictable and expensive process. J.H. Poupaert, Drug Design: Basic Principles and Applications, in 2 Encyclopedia of Pharmaceutical Technology 1362-1369, 1367 (James Swarbrick ed., 3rd ed., 2007); see also, L.I. Zon et al., Nature Reviews Drug Discovery 4, 35 (2005).  First target compounds must be identified (for example, by structure activity relationships), synthesized and then tested in vitro for activity against the target.  Id.  Typically, if only an in vitro model is available an in vivo model must be developed. L.I. Zon et al., Nature Reviews Drug Discovery 4, 35 (2005).  Active compounds must then be subjected to a lengthy series of tests and evaluations, including toxicology, adsorption, distribution, pharmacokinetics and metabolism testing.  Id.  
Cytomegalovirus in, Principles and Practice of Clinical Virology 85-122 (A.J. Zuckerman et al., eds, 5th ed., 2001).  No double-blind randomized placebo-controlled trial of anti-CMV therapy in established CMV disease has demonstrated that treatment at this late stage can provide a clinical benefit.   Id.  
In view of the foregoing, the art of identifying pharmaceutically useful antivirals is unpredictable.  For example, a large number of compounds having influenza virus inhibitory activity have been described in in vitro experiments, few have progressed to clinical trial and fewer still have gained a place in clinical practice.  See for example, Sun et al. (Bioorganic & Medicinal Chemistry 2006).  
The patent courts have also recognized the unpredictability in the chemical arts.  See e.g., In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity); In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA1971) ("in the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim”); In re Carleton, 599 F.2d 1021 , 202 USPQ 165 (CCPA 1979) (“Although there is a vast amount of knowledge about general relationships in the 
The art discussed and referred to above indicates that level of one of ordinary skill in the art holds a Ph.D. or MS in organic or medicinal chemistry and several years of industrial or academic experience in pharmaceutical or related research.  
Guidance in the Specification
An in vitro or in vivo animal model example in the specification, in effect, constitutes a “working example” if that example correlates with a disclosed or claimed method invention.  MPEP § 2164.02.  A rigorous or an invariable exact correlation is not required.  Cross v. Iizuka, 753 F.2d 1040, 1050, 224 USPQ 739, 747 (Fed. Cir. 1985); see also, In re Rasmusson, 75 USPQ2d 1297, 1301 (Fed. Cir. 1995) (applicant made no contrary showing that at the relevant time, one of skill in the art would have believed that a 5αR-inhibitor in general would be effective in treating prostate cancer); Ex Parte Mas, 9 USPQ2d 1747, 1747-1748 (Bd. Pat. App. & Int’f 1987) (appellants failed to establish utility for a claim to method of vaccination because no correlation between in vitro experiments and humans or animals); Ex parte Aggarwal, 23 USPQ2d 1335 (Bd. Pat. App. & Int’f 1992) (the in vitro and in vivo test conducted by appellants have not been shown to have been recognized by the art as predictive of success with lymphotoxin in the treatment of tumors).  Ex parte Sudilovsky, 21 USPQ2d 1702 (Bd. Pat. App. & Int’f 1992) (rejection proper under 35 USC 112, lack of enablement, for claim to a method of treating tardive dyskinesia by administering an ACE inhibitor, where ACE inhibitors are not class recognized for treating tardive dyskinesia, and where Applicant’s presented no data supporting any correlation between a compound's ability to inhibit ACE and treating tardive dyskinesia); In re Gardner, 166 USPQ 138 (CCPA 1970) (applicant discovered that certain 
In the instant case, in order to determine whether Applicant's in vitro biological test data correlate with the claimed ‘method of preventing and/or treating a viral infection disease in an animal or human’, the mechanism of viruses generally or a representative of viruses would require discussion.  Thus there are a number of possible targets of action of antiviral agents, for example, inhibition of initial receptor binding to the host cell or, once a cell is infected, interference with the viral replication cycle (e.g., inhibition of DNA polymerase) to prevent virus replication in the infected cell.  Id.  
Applicant’s specification contains no guidance regarding which species within the claimed genus are useful to prevent and/or treat specific viral types and stages.  Broad dosage form information is disclosed at page 34, with no particular dosages disclosed for particular compound species or particular viral infections.  Furthermore, Applicant presents no model that correlates the claimed compounds’ ability to be useful in ‘a method for preventing and/or treating a viral infection disease’.  While the specification discloses biological assay related to determining anti-influenza2 efficacy of a test compound, with data for single exemplified compound of instant invention, i.e., Compound III-2, indicia of antiviral effectiveness against all types of viral infections is absent.  Furthermore, Applicant’s specification contains no teaching or evidence that the working example relating to virus anti-influenza efficacy of compound III-2 
Accordingly, one of skill in the art would not accept Applicant’s anti-influenza test assay disclosed in the specification as reasonably correlating to the compound’s ability to prevent or treat a particular viral infection due to influenza, let alone viral infections of all types.  In re Brana, 51 F.3d 1560, 1566, 34 USPQ2d 1436, 1441 (Fed. Cir. 1995); MPEP § 2164.02.  
Regarding Applicant’s claim to methods for prevention of a viral infection disease, applicant provides no guidance in the specification regarding: (1) diagnostic methods to identify those at risk of developing viral infections, (2) which compounds of the invention are useful to prevent viral infections, (3) what types of viral infections are prevented by particular compounds of the invention, (4) dosages and treatment regimens to prevent viral infections.
Further, the scope of the method claims recites not only treatment of the diseases but also ‘prevention’ of the diseases.  However, the “method of prevention of the disease” is not adequately enabled solely based on the activity related to thrombin inhibition or anticoagulation provided in the specification.  The claim language includes diseases that are known and those that are yet to be discovered, for which there is no enablement.  Based on the test data provided for a single disclosed compound in the specification, the instant compounds are claimed to be useful in the “prevention” (or prophylaxis) of various diseases, e.g., diseases caused by influenza, hepatitis, HIV, Vibrio cholerae, Clostridium perfringens, etc., for which applicants provide no competent evidence.  “To prevent” actually means to anticipate or counter in advance, to keep from happening etc. (as per Websters II Dictionary) and therefore it is not understood how one skilled in the art can reasonably establish the basis and the type of subject to which the instant compounds can be administered in order to have the “prevention” or in vitro screening tests relied upon are recognized in the art as being reasonably predictive of success in any of the contemplated areas of 'prevention of disorders or diseases caused by a virus infection'.  Such a reasonable correlation is necessary to demonstrate such utilities.  See Ex parte Stevens, 16 USPQ 2d 1379 (BPAI 1990); Ex parte Busse et al., 1 USPQ 2d 1908 (BPAI 1986) (the evidence must be accepted as 'showing' such utility, and not 'warranting further study').  The evidence presented in this case does not show such utilities related to 'prevention and/or treatment', but only warrants further study.
Further, there is no reasonable basis for assuming that the myriad of compounds embraced by the claims will all share the same physiological properties since they are so structurally dissimilar as to be chemically non-equivalent and there is no basis in the prior art for assuming the same.  Note In re Surrey, 151 USPQ 724 regarding sufficiency of disclosure for a Markush group.  Also see MPEP § 2164.03 for enablement requirements in cases directed to structure-specific arts such as the pharmaceutical art.  
The Quantity of Experimentation Needed Is Undue
In the current case, the claims are properly rejected under 35 U.S.C. § 112, first paragraph, for lack of enablement because the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full claim scope without undue experimentation. In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); MPEP 2164.01(a); In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  
i, IC50 or related metrics) while predictive of good inhibitors, does not necessarily translate to a therapeutically useful drug.  
Given the complex mechanism of disease, it is essential that potential drug candidates be tested in a model predictive of in vivo efficacy. N.E. Sharpless et al., Nature Reviews Drug Discovery 1-14, 2 (2006).  The predictive model should reflect the natural history, pathobiology and biochemistry of the human disease.
In the instant case, claims are directed, conservatively, to hundreds of thousands of compounds and treatment or prevention of hundreds or even thousands of diseases due to various types of viral infections, including those due to all types of influenza, hepatitis, HIV, Vibrio cholerae, etc.  And as discussed above, the art of identifying antiviral compounds against all types of viruses is unpredictable and difficult.  Further Applicant has provided no working examples directed to preventing, managing, treating or lessening disorders or diseases caused by  viral infections generally; or guidance as to which compounds within the claimed genus are suitable to prevent/treat particular viral infections.  The only biological assay and data provided in the specification is related to influenza A virus (H1N1, A/WSN/33).
Screening for antivirals from compound libraries, such as Applicant’s claimed genus, are not likely to identify a drug suited for treatment in the first round, but rather may yield lead Antiviral Strategies in, Antiviral Strategies 1-24, 7 (H.-G. Krausslich et al., eds., 2009).  And the identification and validation of antiviral targets, development of appropriate assays, and identification of lead compounds require considerable efforts from a team of scientists.  Id.  
Regarding Applicant’s claims to medicaments for prophylaxis of viral infections, one of skill in the art would have to develop methods to identify those patients likely to develop viral infections generally.  Such research and development would necessarily be extensive.  And would require extensive and potentially open-ended clinical research on healthy subjects.  And even if it was argued that ordinary skill in the art could develop such general diagnostic methods, there still remains the fact that there are no known agents that "prevent” viral infections generally.  There is thus substantial evidence that achieving such a goal is beyond the skill of the practitioners in that art.  Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1364, 42 USPQ2d 1001 (Fed. Cir. 1997) (the fact that no one had been able to produce any human protein via cleavable fusion expression as of application date of patent in suit undermines patentee's contention that specification's disclosure of DNA sequence encoding human growth hormone and single example enzyme and its cleavage site, without more, would have enabled one skilled in art to have used claimed cleavable fusion expression method to make hGH without undue experimentation”). Under such circumstances, it is proper for the PTO to require evidence that such an unprecedented feat has actually been accomplished.  See e.g., In re Ferens, 163 USPQ 609 (CCPA 1969).  
.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-25, 27-31, and 33-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following reasons apply:
Claim 16 recites the limitation "The pyridone derivative … according to claim 1, wherein the pyridone derivative is represented by Formula IIc" in lines 1-3.  There is insufficient antecedent basis for the compounds of Formula IIc in claim 1 on which claim 16 is dependent.  Claim 1 provides that: “(4) R6 and R are connected and form a sixth ring together with a nitrogen atom both connected therewith, and the sixth ring is spiro …”.  Based on this limitation, it is understood that the compounds according to claim 1 have a tricyclic ring as the top portion of Formula I, wherein the third ring forms a ‘spiro’, e.g., 
    PNG
    media_image1.png
    71
    141
    media_image1.png
    Greyscale
.  However, Formula IIc of claim 16, contains a separate ring system in place of R6 which is not connected with R and the top portion of the compound is a bicyclic ring system substituted with a spiro ring system, i.e., 
    PNG
    media_image2.png
    96
    222
    media_image2.png
    Greyscale
, which is not consistent with claim 1, on which claim 16 is dependent.  Claims 17 and 18 depend from claim 16 and recite limitations related to Formula IIc, and are therefore included in the rejection.
Claim 19 recites the limitation "The pyridone derivative … … according to claim 1, wherein the fifth ring is …" in lines 1-3.  There is insufficient antecedent basis for this limitation in claim 1 on which claim 19 is dependent.  Claim 1 as amended no longer contains “fifth ring” (see item (4) in claim 1, the definition of R6).  Claims 20 and 21 also contain the limitation of “fifth ring” and are rejected for the same reason as described for claim 19.
Claim 22 recites the limitation "The pyridone derivative … according to claim 1, wherein the pyridone derivative is represented by Formula IId or Formula IIe" in lines 1-3.  There is insufficient antecedent basis for the compounds of Formula IIc in claim 1 on which claim 22 is dependent.  Claim 1 provides that: “(4) R6 and R are connected and form a sixth ring together with a nitrogen atom both connected therewith, and the sixth ring is spiro …”.  Based on this limitation, it is understood that the compounds according to claim 1 have a tricyclic ring as the top portion of Formula I, wherein the third ring forms 
    PNG
    media_image1.png
    71
    141
    media_image1.png
    Greyscale
.  However, Formula IId and Formula IIe of claim 22, contains a separate ring system in place of R6 which is not connected with R and the top portion of the compound is a bicyclic ring system substituted with a spiro ring system, i.e., 
    PNG
    media_image3.png
    83
    168
    media_image3.png
    Greyscale
, which is not consistent with claim 1, on which claim 22 is dependent.  Claims 23 and 24 depend from claim 22 and recite limitations related to Formula IId or IIe, and are therefore included in the rejection.
Claim 25 recites the limitation "The pyridone derivative … according to claim 1, wherein R6 is selected from the following groups: 
    PNG
    media_image4.png
    40
    135
    media_image4.png
    Greyscale
 … … 
    PNG
    media_image5.png
    51
    162
    media_image5.png
    Greyscale
" in lines 1-12.  There is insufficient antecedent basis for this limitation in claim 1 on which claim 25 is dependent.  Claim 1 provides that: “(4) R6 and R are connected and form a sixth ring together with a nitrogen atom both connected therewith, and the sixth ring is spiro …”.  Based on this limitation, it is understood that the compounds according to claim 1 have a tricyclic ring as the top portion of Formula I, wherein the third ring forms a ‘spiro’, e.g., 
    PNG
    media_image1.png
    71
    141
    media_image1.png
    Greyscale
.  The groups provided under the definition of R6
Claim 27 recites the limitation "The pyridone derivative … according to claim 1, wherein the sixth ring is substituted with a substituent" in lines 1-5.  There is insufficient antecedent basis for this limitation in claim 1 on which claim 27 is dependent.  In the definition of R6 in item (4) of claim 1, the ‘sixth ring’ is not defined to be an optionally substituted ring.
Claim 28 recites the limitation "The pyridone derivative … according to claim 1, wherein when the sixth ring is a 4-membered, … or 7-membered monocyclic ring, …" in lines 1-5.  There is insufficient antecedent basis in claim 1 on which claim 28 is dependent.  Claim 1 provides that: “(4) R6 and R are connected and form a sixth ring together with a nitrogen atom both connected therewith, and the sixth ring is spiro …”.  Based on this limitation, it is understood that the compounds according to claim 1 have a tricyclic ring as the top portion of Formula I, wherein the third ring forms a ‘spiro’, e.g., 
    PNG
    media_image1.png
    71
    141
    media_image1.png
    Greyscale
.  However, as per claim 28, ‘sixth ring is monocyclic ring’, which is not consistent with claim 1, on which claim 28 is dependent.  Claims 29 depends from claim 28 and recites limitations related to that of ‘when sixth ring is monocyclic ring’ , and is therefore included in the rejection.
Claim 30 recites the limitation "The pyridone derivative … according to claim 1, wherein when the sixth ring is a 4-membered, … or 7-membered monocyclic ring, …" in lines 1-5.  There is insufficient antecedent basis in claim 1 on which claim 30 is dependent.  Claim 1 provides that: “(4) R6 and R are connected and form a sixth ring together with a nitrogen atom both connected therewith, and the sixth ring is spiro …”.  Based on this limitation, it is understood that the compounds according to claim 1 have a tricyclic ring 
    PNG
    media_image1.png
    71
    141
    media_image1.png
    Greyscale
.  However, as per claim 30, ‘sixth ring is monocyclic ring’, which is not consistent with claim 1, on which claim 30 is dependent.
Claim 31 recites the limitation "The pyridone derivative … according to claim 1, wherein, in Formula (I), the sixth ring is selected from the following groups:  
    PNG
    media_image6.png
    63
    178
    media_image6.png
    Greyscale
… … 
    PNG
    media_image7.png
    50
    220
    media_image7.png
    Greyscale
" in lines 1-7.  There is insufficient antecedent basis for this limitation in claim 1 on which claim 31 is dependent.  Claim 1 provides that: “(4) R6 and R are connected and form a sixth ring together with a nitrogen atom both connected therewith, and the sixth ring is spiro …”.  Based on this limitation, it is understood that the compounds according to claim 1 have a tricyclic ring as the top portion of Formula I, wherein the third ring forms a ‘spiro’, e.g., 
    PNG
    media_image1.png
    71
    141
    media_image1.png
    Greyscale
.  The groups provided under the definition of ‘sixth ring’ in claim 31 are not consistent with the item (4) of claim 1 and therefore, there is no antecedent basis for claim 31 in claim 1.
Claim 33 recites the limitation "The pyridone derivative … according to claim 1, wherein when the sixth ring is a fused ring, …" in lines 1-3.  There is insufficient antecedent basis in claim 1 on which claim 33 is dependent.  Claim 1 provides that: “(4) R6 and R are connected and form a sixth ring together with a nitrogen atom both connected therewith, and the sixth ring is spiro …”.  Based on this limitation, it is understood that the 
    PNG
    media_image1.png
    71
    141
    media_image1.png
    Greyscale
.  However, as per claim 33, ‘sixth ring is fused ring’, which is not consistent with claim 1, on which claim 33 is dependent.  Claim 34 also depends from claim 1 and recites the limitation that “sixth ring is a fused ring” and therefore, rejected for the same reason as provided for claim 33.
Claim 35 recites the limitation "The pyridone derivative … according to claim 1, wherein, in Formula (I), the sixth ring is selected from the following groups: 
    PNG
    media_image8.png
    79
    197
    media_image8.png
    Greyscale
… … 
    PNG
    media_image8.png
    79
    197
    media_image8.png
    Greyscale
" in lines 1-6.  There is insufficient antecedent basis for this limitation in claim 1 on which claim 35 is dependent.  Claim 1 provides that: “(4) R6 and R are connected and form a sixth ring together with a nitrogen atom both connected therewith, and the sixth ring is spiro …”.  Based on this limitation, it is understood that the compounds according to claim 1 have a tricyclic ring as the top portion of Formula I, wherein the third ring forms a ‘spiro’, e.g., 
    PNG
    media_image1.png
    71
    141
    media_image1.png
    Greyscale
.  The groups provided under the definition of ‘sixth ring’ in claim 35 are not consistent with the item (4) of claim 1 and therefore, there is no antecedent basis for claim 31 in claim 1.
In claim 36, it is recites that ‘the pyridone derivative is selected from the following compounds: II-1 … … IV-16’.  All other compounds have been canceled.  Some of the structures and the compound numbers are not very clear or legible, for example, see the 
Note:	At page 38 of the response filed on July 6, 2021, applicant explained that ‘claim 1, the broadest claim, as amended: R6 and R in Formula (I) are connected to form a sixth ring together with a nitrogen atom both connected therewith, and, the sixth ring is spiro cyclic, …’.  Many of the previously withdrawn claims are not consistent with this amendment and are addressed above under 35 USC 112(b) rejections.

Allowable Subject Matter
Claims 1-3, 8-15 and 37-38 are allowed.  The instant claims are drawn to compounds represented by Formula (I) wherein ‘R6 and R together with the nitrogen atom to which both are connected, form a sixth ring which is a spiro; a common carbon atom of the spiro ring and a nitrogen atom shared by the spiro ring and a parent ring are adjacent or spaced by one atom; and the ring in the spiro ring that shares a nitrogen atom with a parent ring has an oxygen atom or a nitrogen atom at a position opposite to the nitrogen atom’.  The references of record do not teach or fairly suggest compounds having the structural feature as defined for Formula (I) of instant claims, and therefore, the compounds are deemed to be novel and patentably distinct.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

September 9, 2021
	
	
 








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 32 has been canceled and will not be rejoined.
        2 influenza A virus (H1N1, A/WSN/33) see page 81 of the specification